Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3, 5-9, 11-13, 15-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2006/0130361) in view of Minami (US 2013/0067778).
Regarding Claim 1, Robinson discloses an article of footwear (10) comprising: an upper (12) having a bottom surface (as seen in Fig.1); a first plate (14,16:20) attached to the bottom surface of the upper in a forefoot region (as seen in Fig.1 & 3) and including a lateral peripheral cleat (61 on lateral side of 46c) disposed adjacent to a first outward-most portion of the upper (i.e. lateral side of upper) on a lateral side and a medial peripheral cleat (61 on medial side of 46b) disposed adjacent to a second outward-most portion of the upper (i.e. medial side of upper) on a medial side (as seen in Fig.3), the medial peripheral cleat being disposed closer to an anterior end (i.e. toe end) of the first plate than the lateral peripheral cleat (as seen in Fig.3, 61 on the medial side is more forward toward the toe end than 61 on the lateral side); and a first serrated region (i.e. serrated region of three ribs OR serrated region of two ribs) disposed between the lateral peripheral cleat and the medial peripheral cleat and including a plurality of elongate first ribs extending from a bottom surface of the first plate (as seen in the annotated Figure below & Fig.2). Robinson does not disclose each of the peripheral cleats including a stud having a substantially triangular cross-sectional shape and a first blade extending along a first longitudinal direction from a first end attached to an anterior end of the stud toward a terminal end disposed between the stud and the anterior end, and a second blade extending along a second longitudinal direction from a first end attached to a posterior end of the stud toward a terminal end disposed between the stud and the posterior end, wherein outer surfaces of the stud, the first blade, and the second blade form a substantially continuous outer surface. However, Minami teaches an article of footwear with a sole having a peripheral cleat (530) including a stud (532) having a substantially triangular cross-sectional shape and a first blade (536) extending along a first longitudinal direction from a first end attached to an anterior end of the stud toward a terminal end disposed between the stud and the anterior end (as seen in Fig.6), and a second blade (534) extending along a second longitudinal direction from a first end attached to a posterior end of the stud toward a terminal end disposed between the stud and the posterior end (as seen in Fig.6), wherein outer surfaces of the stud, the first blade, and the second blade form a substantially continuous outer surface (as seen in Fig.6); and the peripheral cleat can be removed from the sole (para.24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the peripheral cleats of Robinson to have a substantially triangular cross-sectional shaped stud and first and second blades extending along longitudinal directions from ends of the stud, as taught by Minami, in order to provide a removable peripheral cleat with a shape that delivers the desired level of traction for activity being performed by the user when wearing the shoes.


    PNG
    media_image1.png
    426
    679
    media_image1.png
    Greyscale


Regarding Claim 2, Robinson discloses an article of footwear of Claim 1, wherein the first outward-most portion of the upper (i.e. lateral side of upper) and the second outward-most portion of the upper (i.e. medial side of upper) are aligned along a metatarsophalangeal axis (as seen in Fig.1 & 2).

Regarding Claim 3, When in combination Robinson and Minami further disclose an article of footwear of Claim 1, wherein each stud (Minami: 532) of the peripheral cleats is disposed at the respective outward-most portion of the upper (as seen in Fig.3 of Robinson & Fig.6 of Minami), and wherein the stud includes an outward-facing surface (Minami: i.e. peripheral edge of stud seen between blades) disposed adjacent to a peripheral surface of the first plate (Robinson: 14,16:20)(as seen in Fig.3 of Robinson & Fig.6 of Minami).

Regarding Claim 5, Robinson discloses an article of footwear of Claim 1, wherein first ribs of the plurality of elongate first ribs include an arcuate shape (as seen in the annotated Figure with Claim 1).

Regarding Claim 6, Robinson discloses an article of footwear of Claim 1, wherein first ribs of the plurality of elongate first ribs include a concave surface formed on a first side of each first rib and a convex surface formed on an opposite side of each first rib (as seen in the annotated Figure with Claim 1).

Regarding Claim 7, Robinson discloses an article of footwear of Claim 6, wherein the concave surface (i.e. surface of three ribs directed toward toe end) of each first rib faces the anterior end (i.e. toe end) of the first plate (as seen in the annotated Figure with Claim 1).

Regarding Claim 8, Robinson discloses an article of footwear of Claim 6, wherein the concave surface (i.e. surface of two ribs directed toward heel end) of each first rib faces a posterior end (i.e. heel end) of the first plate (as seen in the annotated Figure with Claim 1).

Regarding Claim 9, Modified Robinson discloses an article of footwear of Claim 1, further comprising a second serrated region (i.e. serrated region of two ribs) disposed between the lateral peripheral cleat (61 on lateral side of 46c) and the medial peripheral cleat (61 on medial side of 46b) and including a plurality of elongate second ribs extending from the bottom surface of the first plate (as seen in the annotated Figure with Claim 1 & Fig.2), wherein at least one first rib of the plurality of elongate first ribs (i.e. serrated region of three ribs) includes a first concave surface and at least one second rib of the plurality of elongate second ribs (i.e. serrated region of two ribs) includes a second concave surface, the first concave surface facing the anterior end (i.e. toe end) of the first plate and the second concave surface facing a posterior end (i.e. heel end) of the first plate (as seen in the annotated Figure with Claim 1).

Regarding Claim 11, Robinson discloses an article of footwear (10) comprising: an upper (12) having a bottom surface (as seen in Fig.1); a first plate (14,16:20) attached to the bottom surface of the upper in a forefoot region (as seen in Fig.1 & 3) and including a first peripheral cleat (61 on lateral side of 46c) disposed adjacent to a peripheral side surface of the first plate on a lateral side and a second peripheral cleat (61 on medial side of 46b) disposed adjacent to the peripheral side surface on a medial side (as seen in Fig.3), each of the first peripheral cleat and the second peripheral cleat (i) including a central stud (i.e. the center of cleat 61 is a stud, inasmuch as has been claimed) and at least one blade extending in a longitudinal direction along the peripheral side surface of the first plate (as seen in the annotated Figure with Claim 3) and (ii) being offset from one another along a longitudinal axis of the first plate (as seen in Fig.3, the peripheral cleats are offset from one another along a longitudinal axis); and a first serrated region (i.e. serrated region of three ribs OR serrated region of two ribs) disposed between the first peripheral cleat and the second peripheral cleat and including a plurality of elongate first ribs extending from a bottom surface of the first plate (as seen in the annotated Figure with Claim 1 & Fig.2). Robinson does not disclose the central stud having a substantially triangle cross-sectional shape and at least one blade having a first end attached to an anterior end of the stud and a terminal end disposed between the central stud and a terminal end of the article of footwear, wherein the at least one blade has a height that tapers downward from the first end to the terminal end, the at least one blade extending in a longitudinal direction along the peripheral side surface of the first plate. However, Minami teaches an article of footwear with a sole having a central stud (532) having a substantially triangle cross-sectional shape and at least one blade (536) having a first end attached to an anterior end of the stud and a terminal end disposed between the central stud and a terminal end of the article of footwear (as seen in Fig.6), wherein the at least one blade has a height that tapers downward from the first end to the terminal end (as seen in Fig.1 & 6; para.74), the at least one blade extending in a longitudinal direction along the peripheral side surface of the first plate (as seen in Fig.6; para.74).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the peripheral cleats of Robinson to have a substantially triangular cross-sectional shaped central stud and a blade extending along a first longitudinal direction along the peripheral side surface of the first plate, as taught by Minami, in order to provide a removable peripheral cleat with a shape that delivers the desired level of traction for activity being performed by the user when wearing the shoes.

Regarding Claim 12, When in combination Robinson and Minami disclose an article of footwear of Claim 11, wherein the central stud and the at least one blade of the first peripheral cleat cooperate to form a first continuous outer surface adjacent to the peripheral side surface on the lateral side (as seen in Fig.3 of Robinson & Fig.6 of Minami), and the central stud and the at least one blade of the second peripheral cleat cooperate to form a second continuous outer surface adjacent to the peripheral side surface on the medial side (as seen in Fig.3 of Robinson & Fig.6 of Minami).

Regarding Claim 13, When in combination Robinson and Minami disclose an article of footwear of Claim 11, wherein the at least one blade includes a first blade extending along a first longitudinal direction from an anterior end (Minami: i.e. forward end) of the central stud, and a second blade (Minami: 534) extending along a second longitudinal direction from a posterior end (Minami: i.e. rear end) of the central stud (as seen in Fig.3 of Robinson & Fig.6 of Minami), and wherein the central stud includes an outward-facing surface (Minami: i.e. peripheral edge of stud seen between blades) disposed adjacent to a peripheral surface of the first plate (Robinson: 14,16:20; as seen in Fig.3).

Regarding Claim 15, Robinson discloses an article of footwear of Claim 11, wherein the first ribs of the plurality of elongate first ribs include an arcuate shape (as seen in the annotated Figure with Claim 1).

Regarding Claim 16, Robinson discloses an article of footwear of Claim 11, wherein the first ribs of the plurality of elongate first ribs include a concave surface formed on a first side of each first rib and a convex surface formed on an opposite side of each first rib (as seen in the annotated Figure with Claim 1).

Regarding Claim 17, Robinson discloses an article of footwear of Claim 16, wherein the concave surface of each first rib (i.e. serrated region of three ribs) faces an anterior end (i.e. toe end) of the first plate (as seen in the annotated Figure with Claim 1).

Regarding Claim 18, Robinson discloses an article of footwear of Claim 16, wherein the concave surface of each first rib (i.e. serrated region of two ribs) faces a posterior end (i.e. heel end) of the first plate (as seen in the annotated Figure with Claim 1).

Regarding Claim 19, Robinson discloses an article of footwear of Claim 11, further comprising a second serrated region (i.e. serrated region of two ribs) disposed between the first peripheral cleat (61 on lateral side of 46c) and the second peripheral cleat (61 on medial side of 46b) and including a plurality of elongate second ribs extending from the bottom surface of the first plate (as seen in the annotated Figure with Claim 1 & Fig.2), and wherein at least one first rib of the plurality of elongate first ribs (i.e. serrated region of three ribs) includes a first concave surface and at least one second rib of the plurality of elongate second ribs (i.e. serrated region of two ribs) includes a second concave surface, the first concave surface facing the anterior end (i.e. toe end) of the first plate and the second concave surface facing a posterior end (i.e. heel end) of the first plate (as seen in the annotated Figure with Claim 1).

Regarding Claim 21, When in combination Robinson and Minami disclose an article of footwear of Claim 1, wherein (i) the first blade and the second blade of each of the peripheral cleats includes a height that tapers downward from the first end to the terminal end (Minami: para.74; as seen in Fig.1 & 6), the first blade and the second blade extending in a longitudinal direction along the peripheral side surface of the first plate (of Robinson) such that the first blade, the second blade, and the stud form a continuous curved edge along the peripheral side surface (Minami: as seen in Fig.6) and (ii) each of the peripheral cleats are offset from one another along a longitudinal axis of the first plate (Robinson: as seen in Fig.3, 61 on the medial side is more forward toward the toe end than 61 on the lateral side along a longitudinal axis of the first plate).

Regarding Claim 22, When in combination Robinson and Minami disclose an article of footwear of Claim 21, wherein a portion of the stud forms a portion of an outer peripheral surface of the article of footwear, wherein a first gap is disposed between the first blade and the outer peripheral surface (as seen in Fig.3 of Robinson & Fig.6 of Minami), and a second gap is disposed between the second blade and the outer peripheral surface (as seen in Fig.3 of Robinson & Fig.6 of Minami).

Regarding Claim 23, Robinson discloses an article of footwear (10) comprising: an upper (12) having a bottom surface (as seen in Fig.1); and a first plate (14,16:20) attached to the bottom surface of the upper in a forefoot region (as seen in Fig.1 & 3) and including a lateral peripheral cleat (61 on lateral side of 46c) disposed adjacent to a first outward-most portion of the upper on a lateral side and a medial peripheral cleat (61 on medial side of 46b) disposed adjacent to a second outward-most portion of the upper on a medial side (as seen in Fig.3), the medial peripheral cleat being disposed closer to an anterior end of the first plate than the lateral peripheral cleat (as seen in Fig.3, 61 on the medial side is more forward toward the toe end than 61 on the lateral side along a longitudinal axis of the first plate), each of the peripheral cleats including a stud (i.e. the center of cleat 61 is a stud, inasmuch as has been claimed) forming a portion of an outer peripheral surface of the article of footwear (as seen in Fig.3). Robinson does not disclose a first blade extending along a first longitudinal direction from an anterior end of the stud, and a second blade extending along a second longitudinal direction from a posterior end of the stud, wherein each of the stud, the first blade, and the second blade includes an outer surface forming a continuous convex surface. However, Minami teaches an article of footwear with a sole having a stud (532) including a first blade (536) extending along a first longitudinal direction from an anterior end of the stud (as seen in Fig.6), and a second blade (534) extending along a second longitudinal direction from a posterior end of the stud (as seen in Fig.6), wherein each of the stud, the first blade, and the second blade includes an outer surface forming a continuous convex surface (as seen in Fig.6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the peripheral cleats of Robinson to have first and second blades extending from the stud forming a continuous convex surface, as taught by Minami, in order to provide a removable peripheral cleat with a shape that delivers the desired level of traction for activity being performed by the user when wearing the shoes. When in combination Robinson and Minami teach a first gap is disposed between the first blade and the outer peripheral surface (as seen in Fig.3 of Robinson & Fig.6 of Minami), and a second gap is disposed between the second blade and the outer peripheral surface (as seen in Fig.3 of Robinson & Fig.6 of Minami).

Regarding Claim 24, When in combination Robinson and Minami disclose an article of footwear of claim 21, wherein a portion of the stud forms a portion of an outer peripheral surface of the article of footwear such that a gap is formed between the first blade and the second blade, and the outer peripheral surface of the article of footwear (as seen in Fig.3 of Robinson & Fig.6 of Minami).

 Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732